DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kent et al. (US 2020/0333782 A1), hereinafter Kent.
Regarding claim 1, Kent teaches a harvesting system (System 1000 for operating on crops, Fig. 1), comprising: 
a robotic picking manipulator configured to grasp any item of produce of a plurality of items of produce located on a plant (Operator 1218 is a manipulation device with means to grip and separate a crop, [0156]);
a robotic transport manipulator configured to receive the grasped item of produce of a plurality of items of produce from the robotic picking manipulator at one of at least one handover locations and configured to transport the received item to one of at least one drop off locations 
a management module (Central processor in the dock 1100, Fig. 1) configured to:
receive information about at least one particular item of produce of the plurality of items of produce (Camera 1206 can determine information about crops, [0158]);
utilize the information to identify a set of characteristics of the at least one particular item (Camera information used to determine readiness for harvest, [0158]);
determine, from the at least one drop off locations, a designated drop off location designated for receiving the at least one particular item, the designated drop off location having a known position relative to the robotic picking manipulator and the robotic transport manipulator (Harvested crops placed in storage space 1220 of operating unit 1200 for transport unit 1400 to load, [0176]-[0177]); and
determine, based at least in part on the set of characteristics of the at least one particular item and the known position of the designated drop off location, a harvesting strategy (Harvesting strategy including flow diagrams 2000, 2800, 3200 of Figs. 2, 8, and 11) for operating the robotic picking manipulator to grasp one of the at least one particular item located on the plant, move the grasped one particular item while grasped by the robotic picking manipulator to the one of the at least one handover locations (End effector of operator 1218 grips and separates crop, then places in storage space 1220, [0176]), to move the robotic transport manipulator to the one of the at least one hand-over locations (Transport unit 1400 transfers crops from storage space of operating unit 1200, [0192]) and for operating the robotic transport manipulator to receive the grasped one particular item from the robotic picking manipulator and move the received item to the designated drop off location (Crops stored on transport unit 1400 transferred to the dock 1100, [0193]).
Regarding claim 2, Kent teaches wherein the management module is further configured to:

generate instructions to cause the robotic picking manipulator to move the grasped particular item to the one of the at least one hand-over locations based on the harvesting strategy (Operator 1218 moves to place item in storage space 1220, Fig. 6); and
generate instructions to cause the robotic picking manipulator to release the grasped particular item at the one of the at least one hand-over locations based on the harvesting strategy (End effector places harvested crop into storage space 1220, [0176]).
Regarding claim 3, Kent teaches wherein the management module is further configured to:
generate instructions to cause the robotic transport manipulator to move to the one of the at least one hand-over locations and receive the particular item from the robotic picking manipulator at the one of the at least one hand-over locations based on the harvesting strategy so that the particular item becomes a received particular item (Central processor sends signal in steps 3206 and 3208 for transport unit 1400 to travel to operating unit 1200 and collect crops from storage space, [0191]-[0192]);
generate instructions to cause the robotic transport manipulator to move the received particular item to the designated drop off location based on the harvesting strategy (Step 3210 directs the transport unit to transfer crops to the dock 1100, [0193]); and
generate instructions to cause the robotic transport manipulator to release the received particular item at the designated drop off location based on the harvesting strategy (Transfer mechanism 1418 is used to unload harvested crops onto the dock, [0193]).
Regarding claim 4, Kent teaches wherein the management module is further configured to:
generate instructions to cause the robotic picking manipulator to grasp the particular item so that the particular item becomes a grasped particular item (End effector grips the crop and separates from the plant, [0176]);
generate instructions to cause the robotic picking manipulator to move the grasped particular item to the one of the at least one hand-over locations based on the harvesting strategy (Operator 1218 moves to place item in storage space 1220, Fig. 6);; and
generate instructions to cause the robotic picking manipulator to release the grasped particular item at the one of the at least one hand-over locations based on the harvesting strategy (End effector places harvested crop into storage space 1220, [0176]).
Regarding claim 5, Kent teaches wherein the management module is further configured to: determine a picking strategy for grasping the particular item with the robotic picking manipulator so as to form a determined grasping strategy; and determine the harvesting strategy based at least in part on the determined grasping strategy (Central processor sends commands to operating unit 1200 in step 2814 of harvesting method, [0178]).
Regarding claim 6, Kent teaches wherein the management module is further configured to: determine a transport strategy for moving the particular item with the robotic transport manipulator so as to form a determined transport strategy; and determine the harvesting strategy based at least in part on the determined transport strategy (Central processor sends commands to transport unit 1400 in step 3212 of transport method, [0194]).
Regarding claim 7, Kent teaches wherein the management module is further configured to: determine a picking strategy for grasping the particular item with the robotic picking manipulator so as to form a determined grasping strategy; and determine the harvesting strategy based at least in part on the determined grasping strategy and at least in part on the determined transport strategy (Central processor sends commands to operating unit 1200 in step 2814 of harvesting method, [0178]).
Regarding claim 8, Kent teaches wherein the management module is further configured to: determine a picking strategy for grasping the particular item with the robotic picking manipulator based at least in part on the harvesting strategy (Central processor communicates to schedule and perform harvesting operation 110, [0223]).
Regarding claim 9, Kent teaches wherein the management module is further configured to: determine a transport strategy for moving the particular item with the robotic transport manipulator based at least in part on the harvesting strategy (Central processor communicates to schedule and perform transport operation 114, [0223]).
Regarding claim 10, Kent teaches wherein the set of characteristics includes at least one of:
a mass of the particular item;
a geometric characteristic of the particular item;
a surface characteristic of the particular item;
a deformability of the particular item;
a characteristic determined based on information received about the particular item from one or more sensors; or
a characteristic determined based on stored information about the particular item (Camera 1206 receives detailed visual data related to crop, including size or hue/saturation for ripeness, [0174]).
Regarding claim 11, Kent teaches wherein the management module is further configured to determine the harvesting strategy based at least in part on one or more characteristics of the robotic picking manipulator that include at least one of:
a picking end effector associated with the robotic picking manipulator;
degrees of freedom of the robotic picking manipulator;
types of motion possible with the robotic picking manipulator;
a range of motion of the robotic picking manipulator;
velocity attainable by the robotic picking manipulator; or
space occupied by the robotic picking manipulator when performing particular movements (Picking manipulator and method defined by arm having an end effector, less than six degrees of freedom, and three axes of movement, [0035]-[0036]).
Regarding claim 12, Kent teaches wherein the management module is further configured to determine the harvesting strategy based at least in part on one or more characteristics of the robotic transport manipulator that include at least one of:
a transport end effector associated with the robotic transport manipulator;
degrees of freedom of the robotic transport manipulator;
types of motion possible with the robotic transport manipulator;
a range of motion of the robotic transport manipulator;
velocity attainable by the robotic transport manipulator; or
space occupied by the robotic transport manipulator when performing particular movements (Transport manipulator and method defined by arm having an end effector and less than six degrees of freedom, [0186]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson et al. (US 2019/0261566 A1) teaches a fruit picking system with multiple picking arms and a storage subsystem. Koselka et al. (2006/0213167 A1) teaches a robotic system with multiple picking arms a handling system to transfer the picked fruit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671